Citation Nr: 9906367	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  94-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the postoperative 
residuals of a cervical corpectomy and fusion.  

2. Entitlement to a temporary total evaluation based on a 
period of hospitalization at a VA facility in September 
and October 1994.  

3. Entitlement to an increased rating for the residuals of a 
patellectomy and synovectomy of the left knee, with 
chondromalacia, currently evaluated as 20 percent 
disabling.  

4. Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from January 1970 to January 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between the veteran's currently demonstrated cervical spine 
disorder, which was not manifested during service or until 
many years thereafter, and service.

2.  The veteran was not treated for a service-connected 
disability while hospitalized at a VA facility in September 
and October 1994.  

3.  The veteran's left knee disorder is currently manifested 
by discomfort on motion, tenderness on palpation, and the 
need to regularly use a knee brace; without limitation of 
motion, swelling or instability.  

4.  The veteran's right knee disorder is currently manifested 
by discomfort on motion, tenderness on palpation, and 
patellofemoral popping; without limitation of motion, 
redness, heat or swelling.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a cervical spine 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for a temporary total evaluation based on a 
period of hospitalization at a VA facility in September and 
October 1994 have not been met.  

3.  The criteria for a rating in excess of 20 percent for 
residuals of a patellectomy and synovectomy of the left knee, 
with chondromalacia, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5257 (1998).  

4.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability, 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran is claiming service connection for a cervical 
spine disorder.  He asserts that this disorder is related to 
headaches for which he was treated on numerous occasions 
following an automobile accident during service.  Review of 
the record shows that the veteran was involved in an 
automobile accident in October 1971 after which he was 
treated for complaints of headaches.  However, the service 
medical records do not show complaints or manifestations of a 
cervical spine disorder.  Postservice medical records for 
many years after service are similarly negative for such 
complaints until a report of a work related injury in August 
1986.  Records of the Orthopedic Center of Volusia, dated in 
August and September 1986, show that the veteran had been 
working as a construction worker when shingles fell on his 
upper thoracic and lower cervical area and he was knocked to 
the ground unconscious.  He woke up several seconds later 
complaining of immediate neck pain, interscapular pain and 
low back pain.  The pertinent impression was acute cervical 
contusion.  There were also diagnoses of a cervical strain.  

Medical records of the Bay Neurology Group, dated in April 
1993, show that the veteran was treated for headaches, neck 
pain, and back pain.  It was reported that the headaches 
emanated form a head injury he had sustained "overseas;" 
the back pain emanated from an accident that he sustained at 
work in 1989; and the neck pain, with radicular symptoms, had 
begun following an automobile accident, when he sustained a 
whiplash injury.  The pertinent impression was of neck pain, 
with radicular symptoms, related to cervical disc disease, 
with evidence of herniated C5-6 disc.  The examiner did not 
relate the veteran's cervical disc disease with the veteran's 
headache disorder.  

The veteran was hospitalized at a VA facility in September 
1994.  At that time, he underwent a C5-6 corpectomy and 
fusion, with anterior cervical plate.  The diagnosis was 
cervical myelopathy.  

The record does not include sufficient evidence to render this 
claim plausible.  There is no indication during service or 
during the one year presumptive period of a chronic cervical 
spine condition. Nor is there evidence of continuity of 
symptomatology.  Moreover, there is no medical opinion of 
record establishing a nexus between the veteran's current 
cervical spine disorder and his periods of active duty.  It 
should be emphasized that to be deemed well grounded, a claim 
must be supported by evidence, not just allegations.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  While the veteran has 
given sworn testimony to the effect that he believes that 
there is a relationship between headaches that he manifested 
in service and his disability, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  

II.  Temporary Total

The veteran is claiming a temporary total convalescent rating 
based on his period of hospitalization in September and 
October 1994.  It has been noted that he was hospitalized 
during this time for treatment of his cervical spine 
disorder.  Review of the hospital summary does not show that 
he received treatment at this time for any of his service-
connected disorders.  (Service connection is currently in 
effect for bilateral knee disorders, headaches, the 
postoperative residuals of a tonsillectomy and scars over the 
left and right eyes.)

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  Notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  
38 C.F.R. § 4.29.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. 
(a)	Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 
(1)	Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.) 
(2)	Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.) 
(3)	Immobilization by cast, without surgery, of one major 
joint or more. (Effective as to outpatient treatment March 
10, 1976.)  38 C.F.R. § 4.30.

The key factor in establishing entitlement to a temporary 
total evaluation for convalescence is that treatment must 
have been rendered for a service-connected disability.  In 
this case, treatment was rendered for the veteran's cervical 
spine abnormality only.  Under these circumstances, the claim 
must be denied.  

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

During VA hospitalization in February 1986 it was noted that 
the veteran had had a polyethylene replacement of the left 
patella in 1972, followed six months later by removal of the 
artificial patella.  During the 1986 hospitalization he 
underwent a synovectomy of the left knee.  

On VA examination in June 1993 the veteran reported that his 
left knee was more symptomatic than his right.  He described 
chronic pain and swelling in the left knee that was 
aggravated by standing and walking, squatting or stooping.  
He said that the left knee occasionally gave way.  He wore a 
Lennox-Hill derotation brace.  The right knee had 
intermittent swelling and pain.  This was also worsened by 
prolonged standing and walking, squatting, stooping, and 
going up and down stairs. 

On physical examination, he had a slight limp on the left.  A 
well-healed transverse surgical scar was noted on the left 
knee.  Range of motion was from 0 degrees extension to 145 
degrees flexion.  There was no definite heat, redness, or 
swelling noted.  The absence of the left patella was noted as 
was tenderness to palpation over the area of the lateral 
femoral condyle region.  Lachman's and pivot shift signs were 
negative.  Examination of the right knee showed range of 
motion of from 0 degrees extension to 145 degrees flexion.  
There was no significant crepitance on range of motion and no 
redness, heat or swelling.  Tenderness to palpation of the 
patellofemoral joint was noted.  There was pain with patella 
compression.  No instability was noted.  X-ray studies showed 
the right knee to be essentially normal and the left knee 
demonstrated a patellectomy.  The knee joint spaces proper 
were normal.  The diagnoses were history of chondromalacia 
patella, postoperative patellectomy, of the left knee; and 
chondromalacia patella of the right knee.  

On VA examination in August 1997 the veteran described a 
chronic type pain in both knees which varied in severity.  He 
said he had recurrent swelling of both knees and that the 
knees would give way.  He wore a brace on the left knee.  He 
said that he had a significant increase in pain after walking 
about three blocks.  He also had difficulty going up stairs 
or with squatting.  He used a cane.  On examination, after 
removal of the brace and without a cane, he moved slowly 
about the room with a slight limp on the left.  The left knee 
had a well-healed transverse surgical scar with absence of 
the patella.  Range of motion was from 0 degrees extension to 
140 degrees flexion. There was some discomfort on motion 
noted.  Tenderness to palpation over the area of the medial 
and lateral joint lines was noted.  There was no swelling of 
the knee.  Lachman's sign was negative.  The collateral 
ligaments appeared to be stable to stress.  Examination of 
the right knee revealed range of motion to be from 0 degrees 
extension to 140 degrees flexion.  There was discomfort on 
motion and some patellofemoral popping.  There was no 
redness, heat or swelling.  There was tenderness to palpation 
of the patellofemoral joint and pain with patella 
compression.  There was no ligamentous instability noted.  
The veteran was able to squat and arise again slowly.  X-ray 
studies showed the right knee to be normal and the left to be 
normal except for the residuals of the patellectomy that had 
been performed.  The impressions were status post 
patellectomy and synovectomy of the left knee, with 
chondromalacia, and residuals of chondromalacia of the right 
knee.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment; a 30 percent 
rating requires severe impairment.  38 C.F.R. § 4.71a, Code 
5257.  

The veteran has discomfort on motion and tenderness to 
palpation of both of the knee joints.  The functional loss 
due to this pain must be considered apart from and in 
addition to the appropriate Diagnostic Codes in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  After review of the 
record, the Board finds that as the pain is the only symptom 
that causes appreciable disability, increased ratings are not 
warranted. 

The veteran's knee disorder is not manifested by limitation 
of motion of either knee joint.  See 38 C.F.R. § 4.71, Plate 
II.  There was no instability of either knee noted on the VA 
examinations.  While the veteran does need a knee brace on 
the left, and walks with a slight limp, it is believe that 
the 20 percent rating for the left knee fully encompasses the 
disability noted on the VA examination reports.  The same is 
true of the 10 percent rating that has been assigned for the 
right knee, which, is not shown to be as severely disabling 
as the left.  Under these circumstances, the symptoms of knee 
disability are not sufficient to warrant an increased rating 
in either knee.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim for service connection for a cervical spine 
disorder is denied.  A temporary total rating based on a 
period of hospitalization at a VA facility in September and 
October 1994, is denied.  An increased rating for the 
residuals of a patellectomy and synovectomy of the left knee, 
with chondromalacia, is denied.  An increased rating for 
chondromalacia of the right knee is denied.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


